750 N.W.2d 189 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Toronto MOORE, Defendant-Appellant.
Docket No. 135596. COA No. 282167.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the December 12, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand is DENIED.
MARILYN J. KELLY, J., would grant leave to appeal.